Gilbert, J.
1. The contract signed by Lewis (reciting that it was made as a part of the agreement in the sale of the land) conveys an interest or estate in the land and waters, the right to hunt on the lands and to take fish in the waters on the land. This contract binds Trulock, a subsequent grantee of Lewis. Bosworth v. Nelson, 170 Ga. 279 (152 S. E. 575).
2. The court erred in directing a verdict for the plaintiff.

Judgment reversed.


All the Justices concur.

TF. H. Duckworth, for plaintiffs in error.